DETAILED ACTION
	 This is the second office action for US Application 16/643,224 for a Supporting and Leveling Device for Household Appliance, and Household Appliance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 101 56397 to Lotz.  Regarding claim 1, Lotz discloses a supporting and leveling device for a household appliance comprising a leveling bottom leg (see fig. 2 and figures 7a-7c).  The leveling bottom leg comprises a hydraulic .
There is an adjustment leg (420, 418 and 428) arranged in the connection sleeve (446) and capable of axially moving relative to the connection sleeve.  There is a hydraulic medium (incompressible liquid) arranged in the accommodating chamber and when the leveling bottom leg is arranged on an uneven supporting surface, the adjustment leg axially moves along the connection sleeve to squeeze the flexible deformation membrane to deform, and to change a volume of the accommodating chamber between the flexible deformation membrane and the hydraulic connection piece, and the hydraulic medium is stressed to act on the adjustment leg for leveling.
There is a throttling flow channel (the channel inside of 462 or 460 shown in figure 7a) communicating with the accommodating chamber and arranged inside the hydraulic connection piece, and the hydraulic connection piece includes a hydraulic nozzle (462 or 460) communicating with the throttling flow channel.  The hydraulic nozzle is configured to be connected to a hydraulic nozzle of another leveling bottom leg through a hydraulic pipe to realize flowing of the hydraulic medium between the leveling bottom legs for leveling (see figure 2).
Regarding claim 2, the hydraulic connection piece is provided with an accommodating cavity with an opening (see figure 7a), the connection sleeve is fixedly mounted at the opening of the accommodating cavity of the hydraulic connection piece, 
Regarding claim 3, the flexible deformation membrane comprises a membrane body portion (the portion of 444 connected to 428) and a hermetical connection portion (the portion of 444 connected to 412 and 450) integrally formed.  The hermetical connection portion is located at a whole circumferential edge of the membrane body portion.  A shape of the hermetical connection portion is the same as a shape of the opening of the accommodating cavity of the hydraulic connection piece and a shape of a structure of a portion, connected with the hydraulic connection piece, on the connection sleeve (see fig. 12).  The hermetical connection portion is hermetically mounted at the joint of the hydraulic connection piece and the connection sleeve to form an annular seal in a whole circumferential direction (see figures 7a-7c).
Regarding claim 6, the connection sleeve is of an annular structure which is matched with the opening of the accommodating cavity of the hydraulic connection piece.  The adjustment leg is arranged inside an inner ring of the annular structure and moves axially, and a blocking structure (448) for preventing one end of the adjustment leg from being separated is arranged on the inner ring of the annular structure.
Regarding claim 8, an end face of one end, in contact with the flexible deformation membrane of the adjustment leg, is a flat end face (the face of the flanges of 449 connecting 449 to 444 is a flat end face… see fig. 7a).  Regarding claim 10, Lotz discloses a household appliance having the supporting and leveling device for the household appliance according to claim 1 (see fig. 2).  Regarding claim 11, the opening .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz in view of CN 105755757 to Zhao et al.  Regarding claim 4, Lotz does not disclose the membrane body portion as a planar membrane sheet, or a membrane sheet having expansible ripples, or a membrane sheet provided with a groove.  Regarding claims 5 and 12-15, Lotz does not disclose a position connected with the connection sleeve on the hydraulic connection piece, and a position connected with the hydraulic connection piece on the connection sleeve as provided with an annular groove.  Wherein the edge of the flexible deformation membrane is squeezed and sealed in the annular groove by the hydraulic connection piece and the connection sleeve to realize hermetical installation.

There is an adjustment leg (19) arranged in the connection sleeve (18) and capable of axially moving relative to the connection sleeve.  There is a hydraulic medium (see paragraph 77) arranged in the accommodating chamber and when the leveling bottom leg is arranged on an uneven supporting surface, the adjustment leg axially moves along the connection sleeve to squeeze the flexible deformation membrane to deform, and to change a volume of the accommodating chamber between the flexible deformation membrane and the hydraulic connection piece, and the hydraulic medium is stressed to act on the adjustment leg for leveling (see paragraph 83).
The membrane body portion is a planar member sheet, or a membrane sheet having expansible ripples, or a membrane sheet provided with a groove (as seen in fig. 11, the membrane body is a sheet with expansible ripples).  There is also a position connected with the connection sleeve on the hydraulic connection piece, and a position connected with the hydraulic connection piece on the connection sleeve that are 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have provided annular grooves in the hydraulic connection piece and connection sleeve taught by Lotz, to squeeze the sleeve and seal an edge of the deformation member in the annular groove created and realize hermetical installation, as taught by Zhao et al.  One of ordinary skill in the art would have been motivated to provide a tighter seal between the connection sleeve, connection piece and the flexible deformable membrane of Lotz.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotz.  Regarding claim 7, the one end of the adjustment leg is mounted in the connection sleeve in a limited manner, and another end of the adjustment leg extends out to contact a supporting surface (428 is mounted in a limited manner and 418, 420 extends out to contact a supporting surface).  There is a limiting sliding block that is arranged on a circumferential wall of the inner ring of the connection sleeve, and a limiting sliding slot is formed on the adjustment leg (see fig. 7b and the projection 468 and the connection to 428).  The limiting sliding block is mounted in the limiting sliding slot, and the limiting sliding block is movable up and down in the limiting sliding slot.  The blocking structure is arranged at a bottom of the limiting sliding slot to block the bottom of the limiting sliding slot.
The limiting sliding block is arranged on the circumferential wall of the inner ring, instead of the adjustment leg, and the limiting sliding slot is arranged on the adjustment leg, instead of the circumferential wall of the inner ring of the connection sleeve.  However, a reversal of parts is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 8 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632